Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-5, 9 and 12, in the reply filed on February 9, 2022, is acknowledged.  Claims 8-13 have been withdrawn.  Claim 15 is also withdrawn by the Examiner as being directed to non-elected subject matter (the pre-loaded contact).  Claims 1-7, 14 and 16-21 are pending.
Drawings 
Figures 1-12 are objected to as failing to comply with 37 CFR 1.84(l) because not all of the drawings have satisfactory reproduction characteristics.  Specifically, most of the figures do not use dense or clean enough lines to enable reproduction of the drawings.  Applicant should go over each figure and ensure the lines are of substantial weight and clarity to permit adequate reproduction.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the knob" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests Applicant amend Claim 17 to depend from Claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2014/0272509 to Thomas et al. (Thomas).

    PNG
    media_image1.png
    695
    501
    media_image1.png
    Greyscale

Regarding Claim 1:  Thomas discloses a power source assembly for a gimbal, comprising: a main body (See Annotated Fig. A) comprising a battery connector (See Annotated Fig. A) configured to electrically connect with a battery (See Annotated Fig. A); a snap-fit member (See Annotated Fig. A) configured to connect with the main body to secure the battery to the main body; and a power output terminal (See Annotated Fig. A) provided on the main body, wherein the power source assembly is configured to detachably mount to the gimbal.
Regarding Claim 2:  Thomas discloses a power source assembly of claim 1, wherein the snap-fit member comprises a snap-fit support frame (See Annotated Fig. A) extending from a side of the main body that is configured for mounting the battery.
Regarding Claim 3:  Thomas discloses a power source assembly of claim 2, wherein the snap-fit support frame comprises a snap-fit panel (See Annotated Fig. A) configured for supporting the battery.
Regarding Claim 4:  Thomas discloses power source assembly of claim 3, wherein the snap-fit panel comprises a panel body (See Annotated Fig. A) and blocking members (See Annotated Fig. A) provided on two opposing sides of the panel body, and wherein the blocking members are configured to limit movement of the battery in directions connecting the two opposing sides of the panel body.
Regarding Claim 5:  Thomas discloses a power source assembly of claim 2, wherein the snap-fit support frame comprises a lock-catch assembly (See Annotated Fig. A) elastically disposed in the power source assembly and configured to lock the battery to the snap-fit support frame.
 Regarding Claim 14:  Thomas discloses a battery assembly, comprising: a power source assembly (See Annotated Fig. A) configured to be detachably mounted to a gimbal to provide an electric power to the gimbal; and a battery (See Annotated Fig. A) configured to mount to the power source assembly, wherein the power source assembly comprises: a main body (See Annotated Fig. A) comprising a battery connector (See Annotated Fig. A) configured to electrically connect with the battery; a snap-fit member (See Annotated Fig. A) configured to connect with the main body to secure the battery to the main body; a power output terminal (See Annotated Fig. A) provided on the main body; and a connecting assembly (See Annotated Fig. A) configured to detachably mount the power source assembly to the gimbal.
Regarding Claim 18:  Thomas discloses a battery assembly of claim 14, wherein the power output terminal (See Annotated Fig. A) is disposed at a central portion of the main body, and is configured for connecting the gimbal.
Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent App. No. CN 201580003156 (CN 156) (See WO2017070912 as Translation – provided herewith).

    PNG
    media_image2.png
    608
    627
    media_image2.png
    Greyscale

Regarding Claim 19:  CN 156 discloses a gimbal, comprising: a gimbal axes assembly (See Annotated Fig. B); a motor assembly (See Annotated Fig. B) configured to drive the gimbal axes assembly to rotate; a power source assembly (See Annotated Fig. B) configured to provide an electric power to the motor assembly; and a battery (See Annotated Fig. B) configured to mount to the power source assembly, wherein the power source assembly is disposed on the motor assembly and the battery is also mounted to the motor assembly when the battery is mounted to the power source assembly, and wherein the power source assembly comprises: a main body (See Annotated Fig. B) comprising a battery connector (33) configured to electrically connect with the battery; a snap-fit member (See Annotated Fig. B) configured to connect with the main body to secure the battery to the main body; and a power output terminal (34) provided on the main body, and wherein the power source assembly is configured to detachably mount to the gimbal.
Regarding Claim 20:  CN 156 discloses a gimbal of claim 19, further comprising: a handheld horizontal rod (See Annotated Fig. B) configured to connect to a side of a motor of the motor assembly, wherein the handheld horizontal rod is disposed in a first longitudinal direction (See Annotated Fig. B) of the motor, the power source assembly is disposed in a second longitudinal direction (See Annotated Fig. B) of the motor, and the first longitudinal direction and the second longitudinal direction form an angle. 
Allowable Subject Matter
Claims 6, 7, 16, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2017/0064176.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632